Citation Nr: 0943499	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the Veteran service 
connection and a 10 percent evaluation for tinnitus 
(effective February 12, 2007) and denied his claim of 
entitlement to service connection for headaches on a direct 
basis and as secondary to service-connected tinnitus.

As will be further discussed below, the issue of entitlement 
to service connection for headaches is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if additional action is required on 
his part.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file with respect to the issue herein 
decided on the merits.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: 
Entitlement to an initial evaluation greater than 10 percent 
for tinnitus.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Board has 
considered whether further development of this claim is 
warranted under the VCAA or previously existing law.  
However, as will be further discussed below, this claim is 
being denied as a matter of law; therefore, no further 
development under the VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 

The RO granted the Veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated in 
September 2007.  The effective date of the award was from 
February 12, 2007.  The Veteran now seeks an increased 
initial rating in excess of 10 percent for tinnitus.  The 
Board also assumes that he is claiming entitlement to 
assignment of a separate 10 percent evaluation for each ear 
under the premise that because his tinnitus is perceived in 
both ears, a separate evaluation is warranted for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2009).  As there is no 
legal basis upon which to award a schedular evaluation 
greater than 10 percent, or separate schedular evaluations 
for tinnitus in each ear, the Veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of the Veterans Claims Assistance Act of 2000 have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

Furthermore, as the evidence in the current case does not 
indicate that the Veteran's tinnitus is manifested by an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. App. 111 
(2008).  In this regard, neither the Veteran nor his 
representative has contended that his tinnitus produces 
marked interference with his ability to work.  Medical 
records associated with the file for the period from 2001 - 
2007 do not indicate that the veteran requires frequent 
treatment, much less hospitalization, for tinnitus.  The 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Therefore, the case 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation greater than 10 percent for tinnitus is 
denied.


REMAND

The Veteran claims entitlement to service connection for 
headaches on a direct basis or as a disability aggravated by 
his service-connected tinnitus.  In this regard, the Board 
has reviewed the pertinent evidence of record and notes that 
there are private treatment records germane to the disability 
at issue that have not been obtained and associated with the 
claims file.  Evidence thus far associated with the claims 
file includes private treatment records dated no more 
recently than June 2005.  The Board observes that at a VA 
neurological examination conducted in September 2007, the VA 
examiner noted that the Veteran had reported receiving 
treatment for his headache complaints from a private 
physician, John M. Skantz, M.D., in March 2002 and then 
thereafter he sought treatment from another physician 
"within the last year or so (relative to the September 2007 
VA examination) who prescribed a medication that. . . helped 
the headache but made him feel very woozy."  Although the 
March 2002 treatment report from Dr. Skantz's medical office 
is included in the record, the evidence is missing the 
records of private treatment in or around 2006 - 2007 
(according to the Veteran) for headaches from a physician 
other than Dr. Skantz, which was referred to in the September 
2007 VA examiner's report.  

VA has a statutory duty to assist a claimant by securing any 
relevant VA, military, governmental, or private medical 
records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  VA 
regulations require it to seek to obtain private evidence 
that is pertinent and specific to the claim.  Leap v. 
Derwinski, 2 Vet. App. 404, 405 (1992).  When reference is 
made to pertinent private medical records, VA is on notice of 
their existence and has a duty to assist the Veteran in 
developing his claim by attempting to obtain the referenced 
private medical records.  Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992).  

As the aforementioned private treatment records are relevant 
to the matter on appeal regarding entitlement to VA 
compensation for headaches and are presently absent from the 
evidence currently associated with the Veteran's claims file, 
the case should be remanded to the RO for additional 
evidentiary development, to include obtaining these 
outstanding treatment reports for inclusion in the record.

The Board notes that in the case of Barr v. Nicholson, 21 
Vet. App. 303 (2007), the CAVC held that once VA undertakes 
the effort to furnish a claimant with a medical examination, 
it must provide an adequate one and therefore, prior to 
adjudicating the headache claim on the merits, the Board must 
first determine the adequacy of the September 2007 VA 
examination for rating purposes.  Towards this end, the Board 
has reviewed the report of the September 2007 VA neurological 
examination, with careful attention directed towards the 
reviewing physician's nexus opinion regarding the 
relationship between the Veteran's headaches and his period 
of military service.  The Board notes that the VA examiner 
had reviewed the Veteran's claims file, which shows that he 
reported at his induction examination in March 1966 that he 
experienced occasional headaches in the area above his eyes.  
No neurological abnormalities or treatment for headache 
complaints were otherwise shown in March 1966 or in the 
service treatment reports for his entire period of service.  
On separation examination in October 1967, he was 
neurologically normal and on his medical history 
questionnaire he reported having occasional headaches relived 
by aspirin.  At the time of the September 2007 examination, 
the Veteran related to the VA physician that he remembered 
his parents taking him for treatment of his headaches either 
during or immediately after his graduation from high school, 
but there were no medications prescribed.  The VA examiner 
then presented a clinical impression of "(v)ascular 
headaches with onset prior to active military service and not 
permanently aggravated by active military service," and 
"(v)ascular headaches not aggravated by tinnitus."  
However, the aforementioned opinion contains no medical 
rationale to support these conclusions, but is rather a bare 
declaration of medical fact that, by itself, is apparently 
premised solely on the examiner's credentials as a licensed 
physician.  The Board therefore concludes that at the present 
time the September 2007 VA nexus opinion is inadequate for 
rating purposes.

Although it is not the intent of the Board to disparage or 
otherwise denigrate the medical competence and 
professionalism of the VA physician who conducted the 
September 2007 examination, the Board is nevertheless unable 
to proceed with the adjudication of the claim on appeal using 
his September 2007 opinion in its current state.  For 
adjudication purposes, the nexus opinion must include a 
detailed explanation as to why the examiner believes that the 
Veteran's headaches are a chronic condition that predated his 
entry into military service and were not aggravated by 
service.  (In this regard, the Board notes that the Veteran 
is presumed to have been in sound medical condition when 
examined, accepted, and enrolled for military service, except 
as to defects, infirmities, or disorders noted at entrance 
into service.  See 38 C.F.R. § 3.304(b) (2009).)  For 
adjudication purposes, the nexus opinion must also include a 
detailed explanation as to why the physician believes that 
the Veteran's vascular headaches are not aggravated by his 
service-connected tinnitus.  These opinions should be based 
on currently accepted medical theories and principles.  The 
explanation should also include discussion of the relevant 
clinical history and how the examiner arrived at his opinions 
and conclusions.  

In view of the foregoing discussion, the issue of entitlement 
to service connection for headaches, claimed on a direct 
basis and as secondary to service-connected tinnitus, should 
therefore be remanded so that an addendum to the nexus 
opinion can obtained from the physician who conducted the 
September 2007 examination, which provides additional 
discussion as to the supporting rationale for this opinion, 
based on discussion of the pertinent medical facts associated 
with the case.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he  provide the names and 
addresses of all healthcare providers, 
both VA and private, who treated him for 
headaches for the period after June 2005.  
After obtaining the necessary releases, 
these records should then be obtained and 
associated with the Veteran's claims file.  
The records obtained should include, but 
are not limited to, those pertaining to 
his reported treatment for headaches from 
a private physician other than Dr. Skantz 
for the period approximately from 2006 - 
2007. 

2.  The RO should request that the VA 
physician who conducted the Veteran's 
September 2007 compensation examination 
re-review the claims file and his opinion 
as presented in September 2007.  
Thereafter, he should be asked to provide 
an addendum to his opinion explaining why 
he believes that the Veteran's headaches 
are a chronic condition that predated his 
entry into military service and were not 
aggravated by service, and why the 
physician believes that the Veteran's 
vascular headaches are not aggravated by 
his service-connected tinnitus.  The 
addendum to the opinion should be based on 
currently accepted medical theories and 
principles and include discussion of the 
relevant clinical history and how the 
examiner arrived at his opinion and 
conclusions.

3.  If, and only if, the physician who 
examined the Veteran in September 2007 is 
unavailable to provide an addendum to his 
opinion, the RO should schedule the 
Veteran for a VA medical examination by 
the appropriate specialist to evaluate the 
Veteran's headaches.  All tests deemed 
necessary should be performed.  The 
Veteran's claims file must be made 
available for the examiner's review.  
After  the examination, the examiner 
should provide a nexus opinion, supported 
by a detailed rationale based on the facts 
of record, as to the following:

(a.)  Is it as likely as not that 
the Veteran's headaches are a 
chronic disability that had its 
onset during active service?

(b.)  If the headaches are a 
chronic disability that is deemed 
to have pre-existed the Veteran's 
entry into active duty, is it as 
likely as not that it was 
aggravated (i.e., permanently 
worsened beyond its natural 
progress) by active service?

(c.)  If the headaches are a 
chronic disability not deemed to 
have had its onset in service or 
been aggravated by service, is it 
as likely as not that it was 
aggravated (i.e., permanently 
worsened beyond its natural 
progress) by the Veteran's 
service-connected tinnitus?

As previously mentioned, it is important 
that a detailed rationale be provided for 
all opinions presented.  If the examiner 
is unable to present an opinion without 
resorting to speculation, he should so 
state.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  

5.  After completing any additional 
development deemed necessary, the claim of 
entitlement to service connection for 
headaches, claimed on a direct basis and 
as secondary to service-connected 
tinnitus, should be readjudicated.  In the 
event that the claim remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


